*Note: The present application is being examined under the AIA  first inventor to file provisions. 
                                                               Detailed Office Action
                                                                 Examiner Comment
                                                   Multiple Embodiment Permissiveness
This application discloses the following embodiments:
Embodiment 1 - Figs. 1 - 7
Embodiment 2 – Figs. 8 – 14
Embodiment 3 – Figs. 15 – 21
Multiple embodiments of a single inventive concept may be included in the same design
application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210
(CCPA1959). The variations amongst the embodiments are considered to not create patentable
distinctiveness. The embodiments will be retained and examined in the same application.                                                                       
                                             Non Final Rejection: 35 U.S.C. 102(a)(1)
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossman (U.S. Patent D104775), because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
It is considered that the appearance of the Grossman tiered game board design is substantially the same as that of the claimed design. Specifically, Grossman shows a layer tiered rectangular game board apparatus substantially the same as in the claimed design.
The ordinary observer test is the sole test for anticipation. Int’l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway , 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
The claim stands rejected for the reason set forth above.
Any inquiry concerning this communication or earlier communications from the examiner may be directed to SUSAN M LEE whose telephone number is (571)272-6027.  The examiner can normally be reached Monday – Friday, 11:00 AM – 8:00 PM. The examiner’s supervisor, Susan B Hattan can be reached on (571)272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

/Susan Moon Lee/
Primary Examiner